WARNER, J.
Marcy Bender appeals her convictions of burglary of a dwelling, uttering a forged instrument, and grand theft. As to the charge of burglary, she claims that the evidence was insufficient to show that she was a principal to the burglary of the victim’s home. We disagree and affirm.
Bender had possession of and attempted to cash checks stolen from the victim, Bender’s neighbor. In Francis v. State, 808 So.2d 110, 134 (Fla.2001), the court stated, “ ‘[UJnexplained possession of recently stolen property is not only sufficient to support a theft conviction, but when a burglary necessarily occurs as an adjunct, the inference of guilt from the unexplained possession of the recently stolen goods also supports a conviction for burglary.’ ” (quoting T.S.R. v. State, 596 So.2d 766, 767 (Fla. 5th DCA 1992)).
Similarly, in this case Bender’s possession of the stolen checks was sufficient to support the conviction. Although she also contends that the conviction is the result of the pyramiding of inferences, we think this is a case involving a number of facts from which one inference is to be made. See Matalon v. Lee, 847 So.2d 1077, 1080 (Fla. 4th DCA 2003) (holding that plaintiff did not improperly stack inferences but instead introduced facts from which one inference was to be made).
We affirm the remaining issues without further discussion.
Affirmed.
POLEN and GROSS, JJ., concur.